DETAILED ACTION
[CORRECTED NOTICE OF ALLOWABILITY]

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed November 29, 2021, claims 1, 2 and 6 were amended, claims 4, 5 and 8-10 were canceled and claims 11-25 were added.  Claims 1-3, 6-7 and 11-25 have been presented for further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart Nelson on January 27, 2022.

Claims 1, 11-13 and 19-22 of the application have been amended as follows: 

1. (Currently Amended) A system comprising:
a sensor-system configured to:
sense a plurality of environmental phenomena while a user of a bed is sleeping in a sleep session; and
send, to a computer system, at least one data message with a sensed parameter from the sensing of the environmental phenomena;
the computer system configured to:
receive the data messages;
determine, from the sensed parameters, an indication that the sensed parameters likely indicate a low-quality sleep environment based on a model that defines a relationship between historic environmental phenomena and historic sleep sessions, wherein the model is created using a regression analysis of historic environmental phenomena present around the user while the user was in the historic sleep sessions, comprising operations to:
determine, for each sensed parameter, a target parameter using the model;
determine, for each sensed parameter, a distance-from-target value; and
subtract, from a maximum value, a summation of the distance from- target values to represent an overall quality of the environment considering each of the plurality of sensed environmental phenomena based on the model; and
responsive to determining an indication that the sensed parameters indicate a low-quality sleep environment, send, to a controller system, an instruction to adjust the environment; and

receive the instruction to adjust the environment; and
responsive to receiving the instruction to adjust the environment, adjusting the environment while the user is sleeping in the sleep session without particular input from the user at the time of the adjustment to the environment.

11. (Canceled)

12. (Currently Amended) The system of claim [[11]] 1, wherein the regression analysis is a linear regression analysis.

13. (Currently Amended) The system of claim [[11]] 1, wherein the regression analysis is a machine learning analysis.

19. (Currently Amended) A computer system comprising memory and one or more processors, the computer system configured to:
receive data messages message with a sensed parameter from sensing of the environmental phenomena while a user of a bed is sleeping in a sleep session;
determine, from the sensed parameters, an indication that the sensed parameters likely indicate a low-quality sleep environment based on a model that defines a relationship between historic environmental phenomena and historic sleep sessions, wherein the model is created using a regression analysis of historic environmental phenomena present around the user while the user was in the historic sleep sessions, comprising operations to:

determine, for each sensed parameter, a distance-from-target value; and subtract, from a maximum value, a summation of the distance-from-target values to represent an overall quality of the environment considering each of the plurality of sensed environmental phenomena based on the model; and
responsive to determining an indication that the sensed parameters indicate a low-quality sleep environment, send an instruction to adjust the environment to a controller system configured to receive instructions to adjust the environment.

20. (Canceled)
.
21. (Currently Amended) The system of claim [[20]] 19, wherein the regression analysis is a linear regression analysis.

22. (Currently Amended) The system of claim [[20]] 19, wherein the regression analysis is a machine learning analysis.

Allowable Subject Matter
Claims 1-3, 6-7, 12-19 and 21-25 [renumbered 1-18] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination fail to explicitly teach or claims 1 and 19, wherein regression modeling is used in evaluating environmental relationships impacting sleep parameters in an effort to recognize and adjust situational influences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The combination of Heit et al., US Patent Application Publication No. 2018/0125256 2011/0190594, Tsern et al., US Patent Application Publication No. 2018/0125256 and Auphan, US Patent Application Publication No. 2005/0143617, focus on capturing details from a user’s [immediate] sleeping environment and using learned data analytics (e.g., AI technics) to create user profiles that support modified sleep conditions.  The balance of the references cited in the attached PTO Form-892 focus on systems and methods for evaluating the relationship between immediate sleep surroundings (e.g., bedding, mattress, pillow, etc.) and individual rest parameters, in an effort to optimize an individual’s.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119